El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
I — I
Mediante trámite para mostrar causa, revisamos la sen-tencia parcial del Tribunal Superior, Sala de Humacao, que *397desestimó la demanda de 22 de junio de 1988, promovida por los esposos Luis A. González Camacho y María M. Fiol contra José R. Santos Cruz y su esposa Andrea Vázquez.
Los demandantes alegaron haber adquirido de los es-posos Santos-Vázquez —el 22 de junio de 1987— un inmueble en Humacao. Adujeron que Santos Cruz, por sí y a través de los demás codemandados, los contratistas y subcontratistas José Gómez y Santos Beltrán, habían realizado una amplia-ción de hormigón y acero durante 1979. Expusieron que la construcción adolecía de serios vicios que amenazaban su ruina, porque las vigas de acero utilizadas para apoyar el techo resultaron insuficientes para mantener el peso, lo que generó una depresión de doce (12) pulgadas de profundidad. Expresaron que los vendedores Santos-Vázquez conocían el defecto; que lo ocultaron al rellenar la depresión con ce-mento y al utilizar un plafón acústico; que aún así lo vendie-ron; que ellos —los compradores— no conocían ese vicio hasta el momento en que realizaron unas obras de decora-ción, y que para evitar su desplome instalaron provisional-mente unas columnas de acero que costaron $10,000. Alega-ron que la reparación de las columnas permanentes conlleva gastos ascendentes a $35,000. Invocaron la responsabilidad de los esposos Santos-Vázquez bajo la tesis de que ambos fueron los dueños de la obra y que Santos Cruz actuó como su director. Reclamaron, además, compensación por daños mentales.
Santos Cruz, por sí y a nombre de la sociedad Santos-Vázquez, solicitó la desestimación de la demanda fundamen-tándose en que él no fue el contratista ni el arquitecto de la obra —solamente su dueño— y que la acción en su contra había prescrito. El tribunal de instancia desestimó.
II
Al examinar la juridicidad de dicho dictamen, y en vista de que se trata de una moción de desestimación, exami-*398namos las alegaciones de la demanda de la manera más favorable a los demandantes peticionarios. Candal v. CT Radiology Office, Inc., 112 D.P.R. 227, 230-231 (1982); Moa v. E.L.A., 100 D.P.R. 573, 586 (1972); Reyes v. Sucn. Sánchez Soto, 98 D.P.R. 305 (1970); J.A. Cuevas Segarra, Práctica Procesal Puertorriqueña: Procedimiento Civil, San Juan, Pubs. J.T.S., 1987, Vol. II, Cap. III, págs. 63-64. En esencia, y según enmendada, en la moción se alega afirmativamente que Santos Cruz fue director de la obra y no simplemente un vendedor, esto es, que por sí y bajo su dirección y control directo se construyó la ampliación mencionada.(1)
En este sentido es incorrecta la proposición de Santos Cruz en cuanto a que “[e]n ninguna de las alegaciones de la parte demandante se ha establecido que el c[od]emandado José R. Santos Cruz sea el contratista del edificio ni el arqui-tecto que dirigió la obra...”. Apéndice Y, pág. 22. Ese aserto crea una distinción tajante entre el dueño y el contratista de la obra, que descarta a priori la posibilidad real de que el dueño sea, a su vez, el encargado de la construcción; esto es, que coincidan en una misma persona ambas figuras. Lo re-chazamos.
Aclarado este extremo, no obstante, advertimos que el tribunal de instancia interpretó la moción de desestimación como una mocióñ de sentencia sumaria. A tal efecto hizo de-terminaciones de hecho en los extremos en que a su entender no existía controversia. Luego discutió si era aplicable o no *399el Art. 1375 del Código Civil, 31 L.P.R.A. sec. 3843, sobre la obligación de saneamiento por vicios ocultos de todo vende-dor. Determinó que esa acción prescribió por haber transcu-rrido el término de seis (6) meses desde la entrega de la pro-piedad. Seguidamente analizó la posibilidad de que el “dueño-vendedor” respondiera bajo el supuesto de haber ac-tuado como contratista del inmueble vendido. Sobre el particular concluyó que “[p]ara que se considere a un dueño-ven-dedor como contratista se requiere, no sólo que [é]ste inter-venga directa o indirectamente en la construcción del mue-ble, sino que el objetivo en su construcción sea la venta a [un] tercero”. (Énfasis nuestro.) Apéndice XX pág. 48.
i — l I — I 1 — 1
El Art. 1483 del Código Civil, 31 L.P.R.A. sec. 4124, en lo pertinente a la controversia, expone:
El contratista de un edificio que se arruinase por vicios de la construcción, responde de los daños y perjuicios si la ruina tuviere lugar dentro de diez (10) años, contados desde que concluyó la construcción; igual responsabilidad, y por el mismo tiempo, tendrá el arquitecto que la dirigiere, si se debe la ruina a vicios del suelo o de la dirección.
En Acevedo Hernández v. Viñas Sorbá, 111 D.P.R. 633, 637 (1981), resolvimos que la Asociación de Maestros —quien vendió unas ciento cincuenta (150) unidades de vi-vienda a los allí demandantes— no respondía como promo-tor, pues para ello resultaba necesario que fuese un “profe-sional de la construcción . . . que se dedique usualmente al negocio de urbanizar o hacer construir para otros . . .”. Sin embargo, al evaluar otros posibles fundamentos de respon-sabilidad, examinamos si la Asociación de Maestros podía responder como contratista. Rechazamos esa posibilidad bajo la hipótesis —allí presente— de que ella “[n]o cons-truyó ni asumió responsabilidad contractual por la construc-ción” (id.) y tampoco se había alegado “la intromisión cul-*400posa del dueño en el diseño o construcción de la obra”. (Én-fasis suplido.) íd.
Finalmente dijimos que “[e]n el régimen de la responsabilidad decenal existe una presunción rebatible de culpa por parte de todo interventor en el diseño y construcción de la obra”. (Énfasis suplido.) Acevedo Hernández v. Viñas Sorbá, supra, pág. 638.
En el caso de autos, los demandantes alegaron que Santos Cruz, como dueño, intervino de tal manera en la construcción que se convirtió de facto en su constructor. Por otro lado, en Acevedo Hernández v. C.R.U.V., 110 D.P.R. 655, 660 (1981), ya habíamos expuesto que “[n]o existe disputa entre las partes sobre el hecho de que CRUV responde como vendedora .... La controversia versa, en parte, sobre si CRUV es también contratista”. Con el fin de poder contestar adecuadamente esa interrogante fue necesario que devolviéramos el caso al tribunal de instancia para que dilu-cidara si al efectuar unas reparaciones esa entidad “se con-virtió en contratista”. íd. De estos pronunciamientos se co-lige, implícitamente, que en determinadas circunstancias a un dueño puede considerársele contratista a los fines de es-tar sujeto a la responsabilidad decenal.
I — I <¡
Según este enfoque doctrinario, la responsabilidad final del binomio dueño-contratista dependerá de las peculiaridades de su intervención, la naturaleza de la construcción y su conocimiento de que la obra adolecía de graves defectos. Acevedo Hernández v. C.R.U.V., supra, pág. 662. De rigor es notar que esa responsabilidad está sujeta al propósito de venta inmediata de la construcción.
Al respecto, Juan Cadarzo Palau discute la Sentencia Núm. 182 de 27 de octubre de 1974 del Tribunal Supremo de España, ilustrativa de lo siguiente:
*401. . la situación del dueño del terreno que se convierte en su propio constructor o contratista y concierta contratos se-parados con los diferentes gremios que han de intervenir en la construcción, para vender seguidamente de concluida la obra —e, incluso, a la vista del plano— los locales y viviendas que la integran; no podrá alegar que como no ha celebrado un con-trato de obra con un único empresario, ya no puede hablarse de contratista responsable, pues ello equivaldría a permitir un fraude de ley, porque, en supuestos tales, aquel primitivo propietario del terreno, que construye indirectamente por medio de los múltiples gremios que él coordina, asume, en realidad, la cualidad de contratista, con las obligaciones y responsabilidades que a éste le impone el mencionado pre-cepto, frente a quienes por compra posterior adquirieren de él toda o parte de la obra construida, y no queda exonerado de ellas por tal enajenación, ya que, con semejante tesis y .la argumentación de que el comprador no tenía contra él más acción que la de saneamiento por vicios ocultos del artículo l.Jp90 del Código Civil, resultaría que se habrían extinguido las responsabilidades que determinadamente establece el re-ferido artículo 1.591 para el constructor o contratista y el arquitecto, con tal de que la ruina de la obra se manifestase después de los seis meses siguientes a la compraventa, aunque no hubieren transcurrido diez años desde la conclusión de la obra”. Por último, y recordando la doctrina sentada por la sen-tencia de 5 de mayo de 1961 en orden a la transmisión de la acción de responsabilidad decenal a los subadquirentes, agrega el 5.° considerando que, “háyase realizado la obra por medio de un contratista único que haya pactado con el propie-tario del terreno o háyase ejecutado por éste mediante con-tratos separados con los distintos gremios ques intervienen en la construcción, los adquirentes de los pisos y locales del edi-ficio tienen a su favor las acciones de resarcimiento que espe-cíficamente señala el artículo 1.591 del Código Civil, bien contra el contratista único —si ha existido — , o bien contra el propio dueño del edificio que realizó su construcción coordi-nando los diferentes gremios que en ella intervinieren”. J. Cadarzo Palau, La responsabilidad decenal de arquitectos y constructores, Madrid, Ed. Montecorvo, 1976, págs. 243-244.
*402En lo esencial coincidimos con esa línea de pensamiento. Por analogía conceptual y táctica no podemos ignorar el hecho de que si el dueño actuó como contratista, con el objeto de una venta inmediata, debe estar sujeto a la responsabilidad decenal. Bajo este prisma, es válida la dicotomía del tribunal de instancia de que esa responsabilidad —bajo la figura dueño constructor-vendedor— depende de si tenía la intención de vender prontamente cuando construyó.
Nuestro Código Civil se orienta hacia la protección del comprador, que de otro modo podría verse privado de resarcimiento luego de transcurrido el corto período de seis (6)meses para el saneamiento. La interpretación más justi-ciera, compatible con el interés público que late en nuestra legislación, es que de probarse que los hechos conforman la llamada figura del dueño constructor-vendedor, puede impo-nerse responsabilidad decenal si se demuestra la intención o se realiza una venta inmediata. De este modo armonizamos nuestra doctrina jurisprudencial con Acevedo Hernández v. C.R.U.V., supra.
V
En el caso de autos, confrontada la determinación de que Santos Cruz construyó en 1979 con la realidad de que la venta a los esposos González-Fiol se realizó en 1987, esto es, ocho (8) años después, queda derrotada la causa de acción contra Santos Cruz bajo el supuesto de dueño constructor-vendedor.
Por los fundamentos expuestos, se dictará sentencia me-diante la cual se expida el auto y se confirme la sentencia parcial del tribunal de instancia. Continuarán los procedi-mientos contra los restantes demandados.
El Juez Asociado Señor Hernández Denton no intervino.

(1) De la demanda enmendada surge la alegación de que Santos Cruz, “por sí, como dueño y director de la obra y a través de los codemandados Santos Beltrán y José Gómez; actuando éstos como contratistas o sub-contratistds . .. construyó una ampliación en hormigón y acero ...”. Apéndice II, pág. 15. De esas alegaciones surgen ambas alternativas, esto es, que el dueño no se limitó a sus prerrogativas de dueño, sino que actuó como “director de la obra”. íd. Conce-bimos este término como sinónimo de “contratista” y, por ende, los otros deman-dados actuaron como sus contratistas o subcontratistas. De las restantes alegaciones surge que tanto Santos como Gómez “no corrigieron”, sino que se “limitaron a rellenar ... la parte superior”. íd., pág. 16.